        Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 1 of 11 PageID: 2548


                                      KIMM LAW FIRM
   333 Sylvan Avenue, Suite 106                                                  214-25 42nd Avenue, Suite 2F
Englewood Cliffs, New Jersey 07632                                                 Bayside, New York 11361
        Tel 201-569-2880                     PLEASE REPLY TO
        Fax 201-569-2881                    ENGLEWOOD CLIFFS                      Email: msk@kimmlaw.com



                                                         February 12, 2020

       By ECF

       Hon. Claire C. Cecchi, USDJ
       United States District Court
       Martin Luther King Federal Building & Court House
       50 Walnut Street
       Newark, New Jersey 07102

               Re: Baskerville v. Robinson, 18-cv-09873-CCC

       Dear Judge Cecchi:

              We represent petitioner Martin Baskerville and we write to request discovery in
       this 2254 petition.

              The courts direct discovery opportunity in habeas cases based upon the
       circumstances of the case. It is settled that “[a] judge may, for good cause, authorize a
       party to conduct discovery under the Federal Rules of Civil Procedure and may limit the
       extent of discovery.” 28 U.S.C. § 2254; see Fed. R. Crim. P. 6. In Williams v. Beard, 637
       F.3d 195, 209 (3d Cir. 2011), the Court of Appeals has observed that discovery should be
       provided upon a showing of modest, “good cause”:

               habeas petitioners are entitled to discovery only upon a showing of “good
               cause,” and even then, the scope of discovery is subject to a district court's
               sound discretion. See Harris v. Nelson, 394 U.S. 286, 299-300, 89 S. Ct.
               1082, 22 L. Ed. 2d 281 (1969) (discussing pre-Rule 6 discovery standard);
               Bracy v. Gramley, 520 U.S. 899, 909, 117 S. Ct. 1793, 138 L. Ed. 2d 97
               (1997) (explaining that Rule 6 was meant to be consistent with Harris); see
               also Deputy v. Taylor, 19 F.3d 1485, 1493 (3d Cir. 1994) (“A district court
               sitting in a habeas case retains the discretion to permit additional discovery
               if the petitioner presents 'good cause' to do so.”). The burden rests upon the
               petitioner to demonstrate that the sought-after information is pertinent and
               that there is good cause for its production. R. 6(b) R. Gov. § 2254 Cases;
               Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004); Murphy v. Johnson,
               205 F.3d 809, 814-15 (5th Cir. 2000).
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 2 of 11 PageID: 2549

Page 2

       The “good cause” standard is satisfied by setting forth specific factual allegations
which, if fully developed, would entitle him or her to the writ. See Harris, 394 U.S. at
300; see also Lave v. Dretke, 416 F.3d 372, 380 (5th Cir. 2005).” Id.

       As summarized in our Reply, and effectively admitted in the State’s answer, the
key facts are undisputed but the whereabouts of the records, and how those facts have
come to be within the State’s access in recent years, are critical facts that require
discovery.

         Paragraphs 2-4 of our Reply state:

                 2. On page 7 of the State of New Jersey’s answer to the petition, it
         states in relevant part:

                 On October 1, 2015, the judge granted defendant 1693 days of jail
         credit for the following periods, many days of which defendant already had
         received credit in prior judgments: December 25, 1987 to May 7, 1988;
         February 20 [1989] to August 15, 1989; August 16, 1989 to November 21,
         1990; December 19, 1990 to December 17, 1992; and February 18 to
         September 1, 1993. (ECF #6-7 at 106). The judge also ordered certain
         amendments to defendant's pre-sentence report. (ECF #6-7 at 106 to 107).

         Emphasis added

                 3. In his petition and in various State of New Jersey proceedings, Mr.
         Baskerville has made repeated allegations that the State of New Jersey had
         failed to record his dates of incarceration inclusive of April 4, 1989; that the
         State of New Jersey had failed to disclose his dates of incarceration
         inclusive of April 4, 1989; and that the State of New Jersey had failed to
         inform the courts of the State of New Jersey and of New York, when
         information was sought, that Mr. Baskerville was in fact incarcerated in
         Bergen County Jail on his dates of incarceration inclusive of April 4, 1989.

                 4. In response to the petition, the State of New Jersey has now
         admitted that Mr. Baskerville had been, in fact, incarcerated on those dates
         inclusive of April 4, 1989, but has still failed to provide pertinent records
         that would enable Mr. Baskerville to prove that he was, in fact, incarcerated
         to the satisfaction of other tribunals.

Reply, ECF31.

      The records Mr. Baskerville seeks are set forth in the attached discovery requests
which have not been served since we would need the Court’s leave to serve them.
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 3 of 11 PageID: 2550

Page 3


       Within the undisputed dates and underlying fact of Mr. Baskerville being
incarcerated in the Bergen County Jail from February 1989 to August 15, 1989, we seek
the actual documentary records, since those records will clearly show that Mr. Baskerville
was in jail in New Jersey during the April 4, 1989, alleged murder in New York for which
he was charged and convicted.

       Also within the undisputed dates and underlying facts, we seek the chain of
custody records for Mr. Baskerville’s jail records. It is our understanding that for some
period of time, Bergen Sheriff records were collected or maintained by a private entity
before the Sheriff’s Office resumed its direct custody of record-keeping. The identity of
such private entities, the periods of their engagement and whether they had actual
custodial control over Mr. Baskerville’s records are clearly warranted.

       We will be happy to attend a discovery conference with the Chief Magistrate Judge
or your Honor to discuss this very limited request for crucial discovery; and we are
prepared to file a motion to this effect.

                                                Respectfully,

                                                 /s/ Michael Kimm

                                                KIMM LAW FIRM
                                                Attorneys for Petitioner
Case
Case2:18-cv-09873-CCC
     2:18-cv-09873-CCC Document
                       Document32
                                31 Filed
                                   Filed02/12/20
                                         02/04/20 Page
                                                  Page41of
                                                         of11 PageID:2545
                                                            3 PageID: 2551




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

Michael S. Kimm (MK4476)
KIMM LAW FIRM
333 Sylvan Avenue, Suite 106
Englewood Cliffs, New Jersey 07632
T: 201-569-2880
Attorneys for Plaintiffs
MARTIN LUTHER BASKERVILLE, JR,                                 2:18-cv-9873-CCC

                   Petitioner,
      v.

STATE OF NEW JERSEY, COUNTY OF
BERGEN, BERGEN COUNTY SHERIFF’S
DEPARTMENT, BERGEN COUNTY
PROSECUTOR’S OFFICE, STATE OF NEW                    Petitioner’s Reply to State of NJ’s
YORK, NEW YORK COUNTY DISTRICT                       Answer to Habeas Petition
ATTORNEY’S OFFICE, JOHN DOES 1
THROUGH 20,

                   Defendants.



      Petitioner Martin Baskerville respectfully files this reply to the State of New Jersey’s

answer filed November 22, 2019, ECF28, which responded to the Petition for habeas corpus

petition of Baskerville filed August 31, 2018, ECF6.

      1. At the core of this petition, Mr. Baskerville maintains that he was incarcerated in

Bergen County Jails on April 4, 1989, when on that specific date, he was alleged to have

committed a homicide in New York, New York, for which he was later charged and

convicted in New York.

      2. On page 7 of the State of New Jersey’s answer to the petition, it states in relevant
Case
Case2:18-cv-09873-CCC
     2:18-cv-09873-CCC Document
                       Document32
                                31 Filed
                                   Filed02/12/20
                                         02/04/20 Page
                                                  Page52of
                                                         of11 PageID:2546
                                                            3 PageID: 2552




part:

                On October 1, 2015, the judge granted defendant 1693 days of jail
        credit for the following periods, many days of which defendant already had
        received credit in prior judgments: December 25, 1987 to May 7, 1988;
        February 20 [1989] to August 15, 1989; August 16, 1989 to November 21,
        1990; December 19, 1990 to December 17, 1992; and February 18 to
        September 1, 1993. (ECF #6-7 at 106). The judge also ordered certain
        amendments to defendant's pre-sentence report. (ECF #6-7 at 106 to 107).

Emphasis added

        3. In his petition and in various State of New Jersey proceedings, Mr. Baskerville has

made repeated allegations that the State of New Jersey had failed to record his dates of

incarceration inclusive of April 4, 1989; that the State of New Jersey had failed to disclose

his dates of incarceration inclusive of April 4, 1989; and that the State of New Jersey had

failed to inform the courts of the State of New Jersey and of New York, when information

was sought, that Mr. Baskerville was in fact incarcerated in Bergen County Jail on his dates

of incarceration inclusive of April 4, 1989.

        4. In response to the petition, the State of New Jersey has now admitted that Mr.

Baskerville had been, in fact, incarcerated on those dates inclusive of April 4, 1989, but has

still failed to provide pertinent records that would enable Mr. Baskerville to prove that he

was, in fact, incarcerated to the satisfaction of other tribunals.

        5. On or about October 2, 2018, Baskerville’s counsel, Kimm Law Firm, filed a

motion to vacate conviction in the State of New York, the Supreme Court, County of New

York, where he was wrongfully convicted for an alleged April 4, 1989, homicide, on the

grounds of actual innocence on the basis of being jailed in Bergen County during the dates
Case
Case2:18-cv-09873-CCC
     2:18-cv-09873-CCC Document
                       Document32
                                31 Filed
                                   Filed02/12/20
                                         02/04/20 Page
                                                  Page63of
                                                         of11 PageID:2547
                                                            3 PageID: 2553




inclusive of April 4, 1989. In May 2019, the New York County Supreme Court denied

Baskerville’s petition, on procedural grounds.

       6. The procedural grounds were because the evidence accessible to Mr. Baskerville

came only in the form of court jail credits with no underlying records. The underlying

records pertaining to proof of Mr. Baskerville’s arrest; initial detention; finger printing, mug

shot, inmate processing; and related records have been withheld by the State of New Jersey

to the detriment of petition under Brady v. Maryland.

       7. Because of the continued withholding of evidence, Baskerville is entitled to

discovery and compelled process issued by the Court to coerce the State of New Jersey to

produce such basic records as outlined in paragraph 6.

       WHEREFORE, petitioner respectfully requests that (1) the State of New Jersey be

compelled to produce the full range of jail records; (2) the Court grant the relief requested

in the petition in its entirety.


Dated: February 3, 2020                            /s/ Michael Kimm
                                                   Michael S. Kimm
                                                   KIMM LAW FIRM
                                                   Attorneys for Defendant
                                                   214-25 42nd Avenue, Suite 2F
                                                   Bayside, New York 11361
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 7 of 11 PageID: 2554




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

Michael S. Kimm (MK4476)
KIMM LAW FIRM
333 Sylvan Avenue, Suite 106
Englewood Cliffs, New Jersey 07632
T: 201-569-2880
Attorneys for Petitioner
MARTIN LUTHER BASKERVILLE, JR,                             2:18-cv-9873-CCC

                   Petitioner,
      v.

STATE OF NEW JERSEY, COUNTY OF
BERGEN, BERGEN COUNTY SHERIFF’S
DEPARTMENT, BERGEN COUNTY
PROSECUTOR’S OFFICE, STATE OF NEW                   Petitioner’s Discovery Requests
YORK, NEW YORK COUNTY DISTRICT                      Under Fed Civ. R. 33 and 34
ATTORNEY’S OFFICE, JOHN DOES 1
THROUGH 20,

                   Defendants.


To the State of New Jersey:

      Please take notice that the State of New Jersey, as Respondent, is hereby required

to respond, separately, to the following discovery demands under Rules 33 and 34 of the

Federal Rules of Civil Procedures within 30 days.

Dated: February 12, 2020                       /s/ Michael Kimm
                                               Michael S. Kimm, Esq.
                                               KIMM LAW FIRM
                                               333 Sylvan Avenue, Suite 106
                                               Englewood Cliffs, NJ 07632
                                               Tel 917-477-8500
                                               Attorneys for Petitioner

                                           1
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 8 of 11 PageID: 2555




                             DEFINITIONS AND SCOPE

      Unless otherwise expanded in each request below, the “Relevant Period” is

December 1, 1987, to September 30, 1993.

      “Documents” means paper and electronic records.



                     PETITIONER’S DOCUMENT REQUESTS

      1. Petitioner’s arrest records including finger print card, mug shot, and pedigree

documents during the Relevant Period.

      RESPONSE:



      2. Petitioner’s jail-housing records during the Relevant Period.

      RESPONSE:



      3. Bergen County Sheriff’s outsourcing of jail record-keeping during the Relevant

Period, showing the identity(ies) of such outsourced-custodian of records.

      RESPONSE:



      4. All records relating to efforts to locate “lost” jail records pertaining to the

Relevant Period, after the Relevant Period.

      RESPONSE:


                                              2
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 9 of 11 PageID: 2556




       5. All records relating to flooding of Bergen County Sheriff’s Offices or Bergen

County Jail Records facilities during the Relevant Period.

       RESPONSE:



       6. All records relating to the identities of personnel who handled jail records

during the Relevant Period.

       RESPONSE:



       7. All records in the nature of request for records received from Baskerville by

Bergen County Sheriff or State of New Jersey at any time after December 1, 1987.



       8. All responses provided to Baskerville by Bergen County or State of New Jersey

after receiving and processing Baskerville’s requests set forth in No. 7 above.



                       PETITIONER’S INTERROGATORIES

       1. Identify the person completing these Interrogatories.

       RESPONSE:



       2. Identify all persons with knowledge or information concerning the essential


                                             3
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 10 of 11 PageID: 2557




basis of the petition for habeas corpus relief filed by Baskerville.

       RESPONSE:



       3. Describe in detail all flooding of the Bergen County jail during the Relevant

Period.

       RESPONSE:



       4.   Describe in detail how the Bergen County jail records were maintained

including the chain of custody during the Relevant Period.

       RESPONSE:



       5. Identify all private entity(ies) that contracted to service Bergen County Sheriff

Office’s record keeping responsibilities during the Relevant Period.

       RESPONSE:



       6. Describe all dates on which Baskerville requested his arrest and jail records

pertaining to the Relevant Dates.

       RESPONSE:



       7. Describe all dates when Bergen County Sheriff or the State of New Jersey


                                              4
Case 2:18-cv-09873-CCC Document 32 Filed 02/12/20 Page 11 of 11 PageID: 2558




responded to the requests described in No. 6.

        RESPONSE:



[end]




                                            5
